DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 9 Sept. 2022 has been entered.
Claims 1-20 are currently pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-7, in the reply filed on 9 Sept. 2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 Sept. 2022.
Claims 1-7 are considered here.

Claim Rejections - 35 USC § 112(b) (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “non-biological skin substitute”.  The term is not expressly defined by the specification and is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  The specification provides the following non-limiting description of a skin substitute: “In some embodiments the skin substitute substrate is a non-biological testing substrate with surface properties similar to those of human skin. In some embodiments the skin substitute substrate is synthetic. In some embodiments the skin substitute substrate simulates, i.e., exhibits the same or substantially similar properties, of human skin in various aspects. Such simulated aspects include one or more of the mechanical, optical, thermal, electrical, chemical, or surface properties of human skin, such as surface roughness, surface optical reflection, and surface wetting ability” (US20200214267, [0052]).  Thus, the claimed “non-biological skin substitute” would include at least any substrate having a property that is similar to any undefined property of human skin.  Since human skin has myriad potential biological, physical, chemical and other properties and neither the claims nor specification provides any standard for determining the required level of similarity, one of ordinary skill in the art would not be reasonably able to ascertain whether any particular substrate falls within the scope of the claims (essentially any type of substrate could be construed as having some property that is similar to that of human skin in some context and neither the claims nor specification provides any means for determining which materials would qualify as a “non-biological skin substitute”).  Moreover, the limitations of claim 2 (wherein the non-biological skin substitute substrate simulates at least one physical, chemical, or biological characteristic of human skin) and claim 3 (wherein the non-biological skin substrate is synthetic) are recited at such a high level of generality that they do not materially limit the scope of the “non-biological skin substitute” in a manner that would allow one to ascertain the metes and bounds of the claims. 
Claim 6 recites that the “skin substitute substrate has a diffuse reflectance exhibiting properties associated with a Lambertian reflectance”.  The specification states that “[a]n illuminated ideal diffuse reflecting surface will have equal luminance from all directions which lie in the half-space adjacent to the surface (Lambertian reflectance)”.  However, it is unclear how might determine whether the limitation “exhibiting properties associated with a Lambertian reflectance” has been met.  The rejection can be overcome by amending claim 6 to recite “wherein the skin substitute substrate exhibits Lambertian reflectance”.
Claim 7 recites that “the contact angle between an insect repellent and a surface of the non-biological skin substitute substrate is substantially zero when the insect repellent is applied to the non-biological skin substitute substrate.”  The above limitation defines an element of the claimed invention (the surface wettability properties of the skin substitute) with respect to a composition (an insect repellant) which is undefined/variable and is not recited as an element of the claimed invention, rendering the claim indefinite (see MPEP 2173.05(b)).  Since the interaction between the skin substitute and an insect repellent would depend on the properties of the particular repellent (e.g., hydrophilicity, etc.) as well as other factors (e.g., the conditions under which it is applied), ascertaining the metes and bounds of claim 7 would require one of ordinary skill to evaluate the interaction of the skin substitute with all possible insect repellent compounds/compositions and applications.  As such, the metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menger et al., Medical and Veterinary Entomology 28.4 (2014): 407-413 (cited in IDS of 1 April 2020).
Menger discloses an apparatus for testing mosquito repellents, comprising: a housing comprising an aperture extending through a wall of the housing; a carbon dioxide delivery device (a teflon tube) coupled to the housing through the aperture; a substrate acting as a landing surface for the mosquitoes and for application of the insect repellents; and a heater coupled to the substrate (p. 408-409, under Description of the bioassay and Measuring repellence; Fig. 1).  The substrate comprised layers of moist filter papers, a gauze layer and nylon strips impregnated with repellent (p. 408-409, under Description of the bioassay and Measuring repellence).
Regarding the recitation in claim 1 that the substrate is a “non-biological skin substitute”, the term “non-biological skin substitute” is not expressly defined by the specification and is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  The specification indicates that the term “non-biological skin substitute” can include any substrate having any property that is similar to that of human skin (e.g., US20200214267, [0052]).  The various substrate materials in the apparatus of Menger (moist filter paper, nylon strips, gauze) can be construed as having at least some property of human skin; e.g., the materials would have the same weight as some potential piece of human skin.  Moreover, Menger teaches that the mosquitoes were attracted to the landing substrate and probed the gauze with their proboscises in search of blood (p. 409, under Measuring repellence).  As such, the gauze substrate can be considered as having a similar biological property as human skin (i.e. the ability to attract and elicit probing by mosquitoes).
Regarding claim 2, the above-mentioned properties exhibited by the substrate of Menger (weight, ability to attract and elicit probing by mosquitoes) include biological and physical properties.
Regarding claim 3, the substrate materials of Menger (filter paper, nylon strips, gauze) are synthetic materials.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657